Citation Nr: 0603204	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002).  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945 and from June 1946 to March 1947.  He died in April 
1981, and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The case was remanded in February 2004 for additional 
development.  However, the case must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The death certificate reflects that he died of acute 
cardiopulmonary arrest and that another significant condition 
was an intracranial aneurysm.  It also shows that no autopsy 
was performed but that the case was referred to a medical 
examiner.  However, no report from a medical examiner is on 
file and no attempt has yet been made to obtain any such 
report, if any exists.  

On file is a January 1980 letter stating that the veteran had 
been awarded Social Security Administration (SSA) disability 
benefits.  The duty to assist mandated by 38 U.S.C.A. § 5103A 
(West 2002) includes obtaining any SSA disability benefits 
award and the underlying medical records.  Voerth v. West, 13 
Vet. App. 117, 121 (1999) (duty to obtain SSA records exist 
once appellant submitted well grounded service connection 
claim).  

When the case was remanded in February 2004 it was requested 
that the Tucson VAMC be contacted to request all treatment 
records of the veteran dated from the period between 
September and December of 1980.  A November 2005 Report of 
Contact indicates that the veteran had not been seen at the 
Tucson, Arizona, VAMC.  

However, the case was also remanded in February 2004 to 
obtain a medical opinion based upon a review of the evidence 
of record.  In July 2005 a VA physician reported that he was 
unable to render an opinion because the evidence on file was 
incomplete.  

In this regard, the Board notes that the discharge summaries 
of the veteran's VA hospitalizations from the 2nd to the 6th 
of February 1981; from the 23rd to the 24th of February 1981, 
and from the 23rd to the 26th of April 1981 (he died at a VAMC 
on April 27, 1981) are not on file, although treatment 
records during that time are on file.  

The VA physician in July 2005 stated that he had available 
only a short admission note of February 2, 1981 without any 
further readmission notes and no narrative summaries.  He 
also stated that there were no reports of histories, physical 
examinations or narrative summaries for the VA 
hospitalizations inFebruary and April 1981.  Without these, 
he was unable to give an opinion regarding the etiology of 
the cause of the veteran's death and whether the veteran's 
death was due to VA negligence or fault.  He further stated 
that to render an opinion he needed the histories, physical 
examination reports and narrative summaries for the 
hospitalization in February 1975 at the Barrows Institute in 
Phoenix, Arizona, and VA hospitalizations in June 1979 and 
all VA hospitalizations in 1981, as well as an autopsy report 
(or presumable a medical examiner's report since no autopsy 
was done).  

In this regard, a discharge summary of hospitalization from 
the 23rd to the 24th of February 1975 reflects that the 
veteran was hospitalized at the Doctor's Hospital during 
those dates before being transferred to the St. Joseph's 
Hospital Barrow's Neurological Institute on February 24, 
1975.  

Also, the copy of the November 2005 Supplemental Statement 
of the Case (SSOC) was returned as not deliverable to the 
appellant.  However, it was not mailed to the appellant at 
the address most recently used by the the VA Appeals 
Management Center (AMC) to send correspondence in March and 
September 2005 and also March 2005.  So, the RO should take 
the appropriate steps to ensure that another copy of the 
November 2005 SSOC is forwarded to the appellant at her most 
recent mailing address.  

Lastly, the veteran's service representative was provided a 
copy of the July 2005 VA physician's medical opinion in 
response to the representative's December 2005 request for a 
copy of that document.  It was further stated that after 
receipt of the document, the representative would "reply."  
Following, the appropriate steps taken in this REMAND, the 
service representative will have such an opportunity.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  A copy of the November 2005 SSOC must be 
forwarded to the appellant at her most recent 
mailing address of record.  If this proves 
insufficient, appropriate steps should be taken 
to obtain an up-to-date mailing address, to which 
a copy of the November 2005 SSOC must be 
forwarded.  

2.  Since the death certificate reflects that the 
veteran's case was referred to a medical 
examiner, the appropriate steps should be taken 
to obtain all records and reports concerning the 
referral of the veteran's case to a medical 
examiner and the results, conclusions or report 
of any medical examiner.  

3.  Request that the appellant complete and 
return the appropriate releases (VA Form 21-
4142s) for the complete medical records of the 
veteran's hospitalization at the Doctor's 
Hospital in February 1975 and the complete 
medical records of the veteran's hospitalization 
at the St. Joseph's Hospital Barrow's 
Neurological Institute in February 1975.  

In particular, attention is drawn to obtaining 
those records specified by the VA physician in 
July 2005 who was unable to render a medical 
opinion in this case.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).  

4.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.  

5.  Obtain all records pertaining to the 
veteran's VA hospitalizations in Tucson, Arizona, 
from the 2nd to the 6th of February 1981; from the 
23rd to the 24th of February 1981, and from the 23rd 
until his death on the 27th of April 1981 and 
associate these records with the other evidence 
in his claims file.  

In particular, attention is drawn to obtaining 
those records specified by the VA physician in 
July 2005 who was unable to render a medical 
opinion in this case.  

6.  Then, the RO should forward the veteran's 
claims file to the VA physician that reviewed the 
case in July 2005, if available, to address the 
etiology of the cause of the veteran's death.  
The physician must review the entire claims file 
and provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that negligence or fault on 
the part of VA treatment providers contributed to 
cause the veteran's death.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a typewritten report.  

If the VA physician continues to state that the 
record is incomplete, the RO must take the 
appropriate steps to ensure completeness of the 
record or state why this cannot be done.  

7.  Then, the RO should readjudicate the claims 
of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151 and entitlement to DEA under 
Chapter 35 of the United States Code.  If either 
claim remains denied, the RO should furnish the 
appellant with an SSOC and afford her the 
appropriate period of time in which to respond 
before the case is returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

